 andCONGRESS of'INDUSTRIAL ORGANIZATIONSCase No. 16-R-1011.-Decided November 22,1944Mr. Alto B. Cervin,of Dallas, Tex., for the Company.Messrs. A. R. HardestyandLee Metker,of "Dallas, Tex., for theUnion.Mr. Bernard Goldberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Congress of Industrial Organizations,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of Burrus FeedMills,Dallas Plant, Dallas, Texas, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Glenn L. Moller, Trial Examiner. Saidhearingwas held at Dallas, Texas, on October 9, 1944. The Company and theUnion , appeared,' and' participated.All parties,were afforded.fullLop-portunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The TrialExaminer's rul-ingsmade at the hearingare free fromprejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF TILE COMPANYBurrus Feed Mills, a subsidiary of Tex-O-Kan Flour Mills Com-pany, a Delaware corporation, is engaged in manufacturing stock andpoultry feed at its mill in Dallas, Texas.The Company annually sellsproducts valued at approximately $4,000,000, of which about 5 percentis sold and shipped to customers located outside the State of Texas.59 N. L. R. B.; No. 85.425 426DECISIONS OF NATIONALLABOR RELATIONS BOARDAbout 5 percent of its annual purchases is shipped to the. Dallas plantfrom points outside the State of Texas.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.H. TIORGANIZATION INVOLVEDCongress of Industrial Organizations is a labor organization admit-ting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its production and maintenanceemployees until the Union has been certified by the Board in an appro-priate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, withinthe meaningIV. THE APPROPRIATE UNITThe Union seeks a unit comprising all production, and maintenanceemployees, including shipping department,employees, the millwright,elevator operator, truck drivers, and truck drivers' helpers, but exclud-ing office and clerical employees, technicians, professional employees,the superintendent, officials, foremen, and other supervisory personnel.The Company while agreeing generally with the composition of theaforesaid unit contends that the shipping department employees, themillwright, the elevator operator, the truck drivers, and the truckdrivers' helpers should also be excluded from the unit.Millwright.The Company would exclude this employee on theground that he is a technician; the Union would include him. Itappears that the millwright is merely a highly skilled mechanic whorepairs, installs or supervises the installation of various types of elec-trical equipment.He is not an engineer.Like other employees, hepunches a time clock, is hourly paid, and enjoys similar vacation priv-ileges.Since the duties of the millwright are clearly those of a main-tenance employee, we shall include him in the unit.1The Field Examiner reported that the Union submitted 48 membership cards ; that thenames of 39 persons appearing on the cards were listed on the Company's pay roll ofAugust 1, 1944,which contained the names of 54 employees in the appropriate unit ; andthat the 39 cards were dated in July 1944. BURRUS FEEDMILLS, DALLAS PLANT427Shipping Department Employees.The Union would include, theCompany exclude these'-,employees.The shipping department con-sists of a day shipping clerk, a night shipping clerk, a front doortrucker who assists the day shipping clerk, and usually one or twohelpers who aid the night shipping clerk.The day shipping clerksupervises' the work of the truck drivers and their helpers and withrespect to such employees has the power to hire and to discharge.Accordingly, we find him to be a supervisory employee.The nightshipping clerk has no supervision over the truck drivers and theirhelpers.It is his- duty, to load the trucks at night in readiness forthe following day's deliveries.He is usually assisted in,this manualwork of loading by one or two helpers; however, at the time of thehearing he was doing all the work of loading himself.The frontdoor trucker trundles out bags of feed to customers who accept de-livery at the warehouse platform, helps stack up the bags in the ware-house and does a little cleaning.We shall exclude the day shippingclerk because of his supervisory status, but shall include in the unitthe remaining shipping department employees.Truck Drivers and Truck Drivers' Helpers.The Union desires toinclude these categories of'employees, while the Company seeks to ex-clude them.No other union is attempting to organize the truckdrivers and their helpers, who are engaged in making outside deliv-eries.2Under these circumstances and in accord with previous de-cisions of the Board, we shall include the truck drivers and theirhelpers in the unit.3Elevator Operator.The Union would include, whereas the Com-pany would exclude, this employee from the unit. The elevator oper-ator, in addition to operating certain grain distribution machinery,also oversees the work of scalers and sack sewers.With respect tosuch employees, the record establishes that he has made recommenda-tions for hiring, transferring, and the granting of wage- increaseswhich have been givefn''considerable weight by his supe'r'iors.` Ac-cordingly, we find that the elevator operator is a supervisory employeewithin our usual definition and shall exclude him from the unit.We find that all production and maintenance employees, includingthe shipping department employees, the millwright, truck drivers andtruck drivers' helpers, but excluding the day shipping clerk, the ele-vator operator,4 office and clerical employees, technicians, professionalemployees, the superintendent, officials, foremen and all other super-=A representative of, the International Brotherhood of -Teamsters, 'Chauffeurs,Ware-housemen&Helpers of America, A. F. L., notified a Field Examiner for the-Board onAugust 24,1944, that his union had no interest in this proceeding3 SeeMatter of The Cincinnati Times-Star Co.,39 N. L. R. B.39;Matter of Little RockFurniture Manufacturing Company,39 N. L. R. B.892;Matter of Pidgeon Thomas IronCompany,32 N. L. R. B. 295.4Willie Gillens. 428DECISIONSOF NATIONALLABOR RELATIONS BOARDvisory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved' by an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and' Regulations-Series 3, as amended, it is herebyDIRECTED that, as party of the investigation to ascertain representa-tives for the purposes of collective bargaining with Burrus FeedMills,Dallas Plant, Dallas, Texas, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Sixteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees, who did not work,dur-ing the said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Congressof Industrial Organizations for the purposes of collective bargaining.